Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10843282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Klabundae (US 2016/0288288) teaches a tool device with an oscillating saw blade (at 1) comprising: an anchor (at 1, figs. 16-17) including an operating region (at 13, fig. 15); an attachment device (at 12) including a tool connection region (at 11, fig. 16), and a cover area section (at 10); and a transition region (at 17) wherein the combined arc length of more than one tool connection region segment portions at 11 is greater than an arc length of portion of the transition region at 17. Kaye (US 2018/0200812) teaches an oscillating power tool including an arbor opening (720) defined by a side wall (at 710) and a cap wall (at 706) to facilitate insertion of a tool. However, none of the cited prior art, singly or in combination, fairly teaches or suggest an oscillating saw blade including a plurality of spaced apart lock points wherein the lock points are spaced apart by an arcuate segment of the side wall having .   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN CHOI/Primary Examiner, Art Unit 3724